Case 2:19-cv-11783-AJT-MKM ECF No. 27-1, PageID.539 Filed 07/29/20 Page 1 of 29




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF MICHIGAN
 SOUTHERN DIVISION
  SUNAMERICA HOUSING FUND 1050, A
  NEVADA LIMITED PARTNERSHIP, a Nevada
  limited partnership,

                         Plaintiff,                 Case No. 2:19-cv-11783-AJT-MKM
  v.

  PATHWAY OF PONTIAC, INC. et al.,

                         Defendants.




 MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
  OF SUNAMERICA HOUSING FUND 1050, A NEVADA LIMITED PARTNERSHIP


                                       NIXON PEABODY LLP
                                       Keith E. Edeus, Jr.
                                       Nixon Peabody, LLP
                                       70 W. Madison, Suite 3500
                                       Chicago, Illinois 60602

                                       Louis E. Dolan, Jr.
                                       Nixon Peabody, LLP
                                       799 9th Street NW, Suite 500
                                       Washington, DC 20001-5327

                                       Attorneys for Plaintiff SunAmerica
                                       Housing Fund 1050, A Nevada Limited
                                       Partnership
Case 2:19-cv-11783-AJT-MKM ECF No. 27-1, PageID.540 Filed 07/29/20 Page 2 of 29

                                                           Table of Contents

                                                                                                                                               Page
 ISSUES PRESENTED.....................................................................................................................1

 LOCAL RULE 7(1)(d) STATEMENT ............................................................................................2

 INTRODUCTION ...........................................................................................................................2

 FACTUAL BACKGROUND ..........................................................................................................4

           A.         The Parties. ............................................................................................................. 4

           B.         The Low Income Housing Tax Credit Program. .................................................... 5

           C.         Relevant Terms of the Partnership Agreement. ...................................................... 7

                      1.         The General Partners are Obligated to Protect the Limited Partner’s
                                 Interests ....................................................................................................... 7

                      2.         Presbyterian’s ROFR and Option Rights .................................................... 8

                      3.         Limited Partner Consent Required Before Any Sale of the Property ......... 9

           D.         Presbyterian’s Purported Exercise of the ROFR .................................................. 10

           E.         The Present Lawsuit. ............................................................................................. 12

 LEGAL STANDARD ...................................................................................................................13

 ARGUMENT .................................................................................................................................14

           A.         Presbyterian Did Not Validly Exercise Its Right of First Refusal Because
                      It Failed To Satisfy Conditions Precedent. ........................................................... 15

                      1.         The Partnership Did Not Form an Intent To Sell To Lockwood or
                                 any Third Party. ........................................................................................ 15

                      2.         The Lockwood Offer Is Not Bona Fide. ................................................... 19

                      3.         Giving Effect to Presbyterian’s Exercise of The ROFR Would
                                 Render the Option Superfluous. ................................................................ 20

                      4.         Giving Effect To Presbyterian’s Attempted Exercise of the ROFR
                                 Is Inconsistent with the Partnership Agreement and Section 42(i)(7).
                                 ................................................................................................................... 21

           B.         The General Partners Have Breached the Contract and Their Fiduciary
                      Duties to SHF 1050. .............................................................................................. 22

           C.         Defendants Have Failed To Adduce Evidence Of A Breach By SHF 1050. ........ 23


                                                                         i
Case 2:19-cv-11783-AJT-MKM ECF No. 27-1, PageID.541 Filed 07/29/20 Page 3 of 29

                                                Table of Contents (continued)

                                                                                                                                    Page
 CONCLUSION..............................................................................................................................23




                                                                     ii
Case 2:19-cv-11783-AJT-MKM ECF No. 27-1, PageID.542 Filed 07/29/20 Page 4 of 29




                                                TABLE OF AUTHORITIES

                                                                                                                                Page(s)

 Federal Cases

 Douglas v. Cty. of Jackson,
    804 F. Supp. 944 (E.D. Mich. 1992) ........................................................................................13

 Frank Lyon Co. v. United States,
    435 U.S. 561 (1978) ...........................................................................................................6(fn3)

 Gross v. FBL Financing Services, Inc.,
    557 U.S. 167 (2009) ...................................................................................................................6

 Lucas v. Leaseway Multi Transp. Serv., Inc.,
    738 F. Supp. 214 (E.D. Mich. 1990), aff’d 929 F.2d 801 (6th Cir. 1991) ...............................13

 Mastrobuono v. Shearson Lehman Hutton, Inc.,
   514 U.S. 52 (1995) ...................................................................................................................21

 Miller v. LeSea Broadcasting, Inc.,
    87 F.3d 439 (C.A. 7, 1996) ............................................................................................16(fn11)

 Senior Hous. Assistance Grp. v. AMTAX Holdings 260, LLC,
    No. C17-1115RSM, 2019 WL 687837, at *1 (W.D. Wash. Feb. 19, 2019) .............. 5, 6, 17-18

 State Cases

 Brauer v. Hobbs,
    391 N.W.2d 482 (Mich. Ct. App. 1986) ..................................................................................15

 Chapman v. Mut. Life Ins. Co. of New York,
    800 P.2d 1147, 1150 (Wyo., 1990) ................................................................................16(fn11)

 Czapp v. Cox,
    445 N.W.2d 218 (Mich. Ct. App. 1989) ..................................................................................21

 LaRose Mkt., Inc. v. Sylvan Ctr., Inc.,
    530 N.W.2d 505 (Mich Ct. App. 1995) ...................................................................................19

 LIN Broad. Corp. v. Metromedia, Inc.,
    139 A.D.2d 124, aff’d 74 N.Y.2d 54, 542 N.E.2d 629 (1989) ......................................16(fn11)

 Randolph v. Reisig,
    727 N.W.2d 388 (Mich Ct. App. 2007) ...................................................................................15

 Riley v. Campeau Homes (Texas), Inc.,
     808 S.W.2d 184 (Tex. App., 1991) ................................................................................16(fn11)


                                                                    iii
Case 2:19-cv-11783-AJT-MKM ECF No. 27-1, PageID.543 Filed 07/29/20 Page 5 of 29

                                                Table of Authorities (continued)


 Univ. of Michigan Bd. of Regents v. Dep’t of Treasury,
    553 N.W.2d 349 (Mich. Ct. App. 1996) ..................................................................................19

 Federal Statutes

 26 U.S.C. 42(i)(7) .................................................................................................................. passim

 MCL 449.1403(b) ..........................................................................................................................22

 MCL 449.21(a) ..............................................................................................................................22

 Rules

 Fed. R. Civ. P. 56(a) ......................................................................................................................13

 Regulations

 26 C.F.R. § 1.42–4 ...................................................................................................................6(fn3)

 Other Authorities

 Affordable Housing Credit Improvement Act of 2017 (S. 540) ..............................................7(fn4)

 Affordable Housing Credit Improvement Act of 2019 (S. 1703) ............................................7(fn4)

 H.R. Rep. No. 101-247, 101st Cong., 1st Sess. (1989)....................................................................7

 Pub. L. No. 101-239, Title VII, Subtitle A, § 7108(q), 103 Stat. 2321 (1989)................................6

 S. 980, 101st Cong., 2d Sess., § 2(y) (1989)............................................................................7(fn4)

 Tracy A. Kaye, Sheltering Social Policy in the Tax Code: The Low–Income
    Housing Credit, 38 Vill. L. Rev. 871, 875 (1993) .............................................................7(fn4)

 17 C.J.S. Contracts § 24 .................................................................................................................16




                                                                      iv
Case 2:19-cv-11783-AJT-MKM ECF No. 27-1, PageID.544 Filed 07/29/20 Page 6 of 29




                                      ISSUES PRESENTED

       1. The holder of a conditional right of first refusal to purchase real property, as permitted
          under the Internal Revenue Code Section 42(i)(7), may not exercise that conditional
          right:

               a. Where the owner of the property has not formed an intent to sell the property;

               b. On the basis of a sham third party offer that was not made in good faith, but
                  solely for the purpose of attempting to trigger the right of first refusal holder’s
                  purchase rights; and

               c. Without satisfying all required conditions precedent.

       2. Where a partnership agreement expressly requires the limited partner’s consent before
          selling the partnership’s real property, the partnership cannot be said to have formed
          an “intent to sell,” for purposes of a right of first refusal, unless the limited partner
          actually consents to sell the property.

       3. The general partners of a limited partnership breached their fiduciary duties to the
          limited partner, and breached the partnership agreement, by attempting to compel the
          partnership to sell substantially all of the partnership’s assets to an entity affiliated with
          the general partners for less than fair market value on the basis of a right of first refusal,
          where the general partners had actual knowledge that the conditions precedent to such
          right were not satisfied.
Case 2:19-cv-11783-AJT-MKM ECF No. 27-1, PageID.545 Filed 07/29/20 Page 7 of 29




                        LOCAL RULE 7.1(d) STATEMENT REGARDING
                           KEY CONTROLLING AUTHORITIES

 26 U.S.C. § 42(i)(7)

                                        INTRODUCTION

        This case involves a dispute among partners (and a related entity) in the Pontiac ILF

 Limited Dividend Housing Association Limited Partnership (the “Partnership”). Plaintiff

 SunAmerica Housing Fund 1050, A Nevada Limited Partnership (“SHF 1050”) is the sole limited

 partner and 99.99% owner of the interests in the Partnership. Defendants Pathway of Pontiac, Inc.

 (“Pathway”) and PV North LLC (“PV North” and, together with Pathway, the “General Partners”)

 are the sole general partners in the Partnership owning 0.01% of the Partnership interests, and in

 that capacity owe fiduciary and contractual duties to SHF 1050 and to the Partnership. Defendant

 Presbyterian Village North (“Presbyterian”) is not a partner, but is affiliated with one of the

 General Partners, PV North. The Partnership provides affordable housing to the elderly pursuant

 to the Low Income Housing Tax Credit program (26 U.S.C. § 42, “LIHTC”) and, for that purpose,

 owns a 150-unit multi-family apartment complex located in Pontiac, Michigan (the “Property”).

        More specifically, this case arises out of the efforts of the General Partners’ affiliate,

 Presbyterian, working in concert with the General Partners to the detriment of the limited partner,

 to exercise a right of first refusal (“ROFR”) to acquire the Property at a price substantially below

 fair market value. However, Presbyterian is not entitled to exercise the ROFR because fundamental

 conditions precedent to exercising that right have not been satisfied. Instead, Defendants engaged

 in a deceptive, concerted scheme and exercise intended to create the appearance that conditions

 precedent had been met, all for the purpose of benefitting themselves to the detriment of the

 Partnership and its sole limited partner, SHF 1050.




                                                -2-
Case 2:19-cv-11783-AJT-MKM ECF No. 27-1, PageID.546 Filed 07/29/20 Page 8 of 29




         There are two critical criteria for triggering and exercising the ROFR both under the

 Partnership Agreement and under Michigan law: (i) formation on the part of the owner (here, the

 Partnership) of an intent to sell the Property and (ii) receipt of a bona fide third party offer to

 acquire the Property. These are the sine qua non for any attempt to trigger and exercise the ROFR

 under the Partnership Agreement and Michigan law. Neither of those conditions exists here.

         Contrary to Defendants’ representations both before and during this lawsuit, the “offer”

 relied upon by Presbyterian demonstrably is not bona fide—and Defendants were well aware of

 that fact at all material times. Unbeknownst to SHF 1050, Defendants solicited an “offer” that they

 intended to be a sham: they informed their targeted third party offeror that its offer would be used

 in connection with exercising Presbyterian’s ROFR and it would not be treated as real. Defendants

 even coached the third party with advice from their legal counsel that a binding, bona fide, offer

 was needed to trigger the ROFR—but then failed to meet their own acknowledged requirements.

 Thus, Defendants actively participated in a scheme to contrive a sham offer to deprive Plaintiff of

 the value in its partnership interests. The lack of a bona fide offer alone is sufficient reason to grant

 summary judgment in favor of Plaintiff herein.

         However, even if the offer in this case was not a sham, and actually was bona fide, under

 established law that would be insufficient to trigger the right of first refusal unless the Partnership

 possessed the actual intent to sell its property. Here, the Defendants failed to adduce any evidence

 manifesting that the Partnership actually had any intent to sell the Property at all, let alone to the

 purported third party offeror. To the contrary, the documents produced by Defendants in discovery

 prove the exact opposite: neither the Partnership nor the Defendants ever intended to sell the

 Property; the Defendants solely sought to elicit an “offer” to be used by Presbyterian as pretext to

 exercise the ROFR. Further, the governing partnership agreement expressly required SHF 1050’s




                                                   -3-
Case 2:19-cv-11783-AJT-MKM ECF No. 27-1, PageID.547 Filed 07/29/20 Page 9 of 29




 consent before the Property could be sold to a third party. SHF 1050 has never consented or agreed

 to sell the Property to anyone. Consequently, in two key manifestations, the Partnership did not

 form an intent to sell to the third party offeror, meaning that Presbyterian’s ROFR did not ripen.

        Notwithstanding the foregoing, the General Partners, in breach of their contractual and

 fiduciary duties, and with full knowledge that the third party “offer” was a sham that they elicited

 and contrived to harm their limited partner, assert that their affiliate’s purported exercise of the

 ROFR is effective and have attempted to conclude a sale of the Partnership’s property to

 Presbyterian. Given the absence of a true bona fide offer coupled with the lack of Partnership intent

 to sell the Property, Defendants essentially argue that the ROFR should be treated as a unilateral

 option. That position is inconsistent with the partnership agreement, Michigan’s long-standing

 common law on rights of first refusal, and the plain language of Section 42(i)(7) of the Internal

 Revenue Code, which authorizes a right of first refusal—but not an automatic option—to a

 qualified non-profit entity without adverse tax consequences. Defendants’ arguments are wholly

 without merit and should be rejected summarily.

                                   FACTUAL BACKGROUND

 A.     The Parties.

        SHF 1050, PV North, and Pathway are partners in the Partnership, which is a Michigan

 limited partnership formed pursuant to the Michigan Revised Uniform Limited Partnership Act.

 (Answer,1 ¶ 1). The Partnership and the relationship between the parties is governed by that certain

 Amended and Restated Agreement of Limited Partnership dated September 1, 2002, as amended

 (Ex. 1, the “Partnership Agreement”). (Answer, ¶¶ 1, 24). The Partnership Agreement is expressly

 governed by Michigan law. Ex. 1, § 16.02 and p. 13. The Partnership was formed for the purpose


 1
  The “Answer” shall refer to ECF No. 14, “Defendants’ First Amended Answer, Affirmative Defenses and
 Counterclaim.”


                                                 -4-
Case 2:19-cv-11783-AJT-MKM ECF No. 27-1, PageID.548 Filed 07/29/20 Page 10 of 29




 of acquiring, rehabilitating and operating the Property in order to provide low income housing to

 qualified individuals pursuant to the LIHTC program. (Answer, ¶ 3).

         Plaintiff SHF 1050 is a Nevada limited partnership, and is the only limited partner in the

 Partnership. It owns 99.99 percent (99.99%) of the interests in the Partnership. (Answer, ¶ 20).

 Pathway and PV North are the sole General Partners of the Partnership and they collectively own

 .01 percent (0.01%) of the interests in the Partnership. (Answer, ¶ 21). Presbyterian is a Michigan

 non-profit corporation that is affiliated with PV North, one of the General Partners. (Answer, ¶

 22). Presbyterian is not a partner in the Partnership.

 B.      The Low Income Housing Tax Credit Program.

         The LIHTC Program is a federal program under the Internal Revenue Code that is designed

 to promote the development of, and to encourage investment in, affordable rental housing for low-

 income and other qualified households. 26 U.S.C. § 42; Senior Hous. Assistance Grp. v. AMTAX

 Holdings 260, LLC, No. C17-1115RSM, 2019 WL 687837, at *1 (W.D. Wash. Feb. 19, 2019)

 (citations omitted). Under the program, Owners of qualifying LIHTC projects receive tax credits

 over a period of years. Id.

         Section 42 of the Code contains a “Safe Harbor” provision that allows (but does not

 require) the project owner to grant a “right of 1st refusal” to a qualifying nonprofit organization, a

 tenant association or a governmental agency, permitting it to purchase the project at the end of a

 fifteen-year “Compliance Period”2 for a statutorily described “minimum purchase price.” 26

 U.S.C. § 42(i)(7)(A), (B). The “minimum purchase price,” which essentially is the sum of any

 remaining debt plus taxes attributable to the sale, can be below fair market value in areas where




 2
   Generally, LIHTC properties must be maintained as affordable housing for an initial 15-year “Compliance Period”
 followed by a 15-year extended use period. 26 U.S.C. § 42(h)(6)(D).



                                                       -5-
Case 2:19-cv-11783-AJT-MKM ECF No. 27-1, PageID.549 Filed 07/29/20 Page 11 of 29




 underlying real estate values have appreciated. AMTAX Holdings 260, at *1. The Safe Harbor

 operates to ensure that that the owner’s entitlement to tax credits and other losses will not be

 defeated under the “economic substance” doctrine, or similar tax principles, merely because the

 owner granted a potentially below-market right of first refusal to a qualifying non-profit

 organization.3

          Congress chose to enact the Safe Harbor only for a right of first refusal. There is no safe

 harbor for unilateral, below-market price options. Rights of first refusal and options are, of course,

 legally distinct concepts. As more fully discussed below, a right of first refusal may only be

 exercised if the owner receives a bona fide offer to buy and forms an actual intent to sell; in

 contrast, an option allows the holder to force a sale of the property—regardless of the owner’s

 desire to sell or receipt of any offer to purchase. The Court must presume that Congress understood

 this distinction when it elected to use the words “Right of 1st Refusal” in the Safe Harbor. See

 Gross v. FBL Financial Services, Inc., 557 U.S. 167, 175 (2009) (“[s]tatutory construction must

 begin with the language employed by Congress and the assumption that the ordinary meaning of

 that language accurately expresses the legislative purpose.”)

          Legislative history supports the conclusion that the choice of the United States Congress

 to limit the Safe Harbor’s application to rights of first refusal, as opposed to options, was

 intentional. See Pub. L. No. 101-239, Title VII, Subtitle A, § 7108(q), 103 Stat. 2321 (1989). In




 3
   Pursuant to the “economic substance” doctrine and long-standing tax principles, tax benefits attributable to property
 ownership, including tax credits, are limited to the true owner of the property. Frank Lyon Co. v. United States, 435
 U.S. 561, 572, 98 S. Ct. 1291, 1298, 55 L. Ed. 2d 550 (1978). The holder of a below-market right to acquire property
 generally is treated as the property owner for tax purposes. See, e.g., 26 C.F.R. § 1.42–4. Application of these
 principles in the LIHTC context would defeat the central purpose of the program, because tax credits would be
 allocated to the non-profit holder of the right of first refusal (which usually cannot use the tax credits because it pays
 little or no taxes), rather than the partnership and investors who invested significant sums in reliance on the promise
 of tax credits. The Safe Harbor makes it clear that the owner may provide a right of first refusal—not a unilateral
 option—to a qualifying nonprofit, without risk that is tax credits will be put in jeopardy.



                                                           -6-
Case 2:19-cv-11783-AJT-MKM ECF No. 27-1, PageID.550 Filed 07/29/20 Page 12 of 29




 the accompanying United States House of Representatives Committee Report, the right of first

 refusal in § 42(i)(7) was described as a right to “purchase the building, for a minimum purchase

 price, should the owner decide to sell (at the end of the compliance period).” H.R. Rep. No. 101-

 247, 101st Cong., 1st Sess., at 1195 (1989) (emphasis added).4

 C.       Relevant Terms of the Partnership Agreement.

          1.       The General Partners are Obligated to Protect the Limited Partner’s Interests

          Section 8.01(a) of the Partnership Agreement entrusts the management and operation of

 the Partnership to the General Partners, PV North and Pathway, subject to several important

 limitations. First, in managing and operating the Partnership, the General Partners are required to

 “take all actions necessary or appropriate to protect the interests of the Limited Partners [i.e.,

 SHF 1050] and of the Partnership.” Ex. 1, § 8.01(a) (emphasis added). In other words, the General

 Partners are required to put the interest of SHF 1050 before their own self-interest (and the interests

 of their affiliate), which the General Partners ultimately failed to do.

          Likewise, the General Partners are required to “make all decisions affecting the business

 of the Partnership and … manage and control the affairs of the Partnership [using] best efforts to

 carry out the purpose of the Partnership.” Section 8.01(a) (emphasis added). The express purpose

 of the partnership is to “acquire, finance, rehabilitate, own, maintain, operate and sell or otherwise



 4
   An earlier draft version of § 42(i)(7) would have allowed an option (i.e. an automatic right) to purchase the property
 at a below-market price, but that version was rejected due to concerns that a below-market purchase option would
 render the nonprofit organization the owner of the property for tax purposes because it was not conditioned on the
 owner’s desire to sell. See, S. 980, 101st Cong., 2d Sess., § 2(y) (1989) (proposed bill); Tracy A. Kaye, Sheltering
 Social Policy in the Tax Code: The Low–Income Housing Credit, 38 Vill. L. Rev. 871, 875 (1993). Thereafter,
 Congress twice considered, but rejected, bills that would have expanded the Safe Harbor to include options. Affordable
 Housing Credit Improvement Act of 2017, S. 548, and Affordable Housing Credit Improvement Act of 2019, S.1703.
 These bills would have changed the existing language in Section 42(i)(7) by deleting the words “Right of 1 st Refusal”
 and replacing those words with “option”—demonstrating that Congress clearly intended only to allow a right of first
 refusal when it passed the 1989 amendments to the 1986 Tax Reform Act (which created the LIHTC program) and
 that it understood then, as it does now, the difference between rights of first refusal and options. Congress did not
 authorize a below market option. This legislative history clearly evidences Congressional determination to limit the
 Safe Harbor to rights of first refusal as opposed to options.



                                                          -7-
Case 2:19-cv-11783-AJT-MKM ECF No. 27-1, PageID.551 Filed 07/29/20 Page 13 of 29




 dispose of the [Property], in order to obtain long-term appreciation, cash income, Tax Credits

 [under the LIHTC program] and tax losses.” Section 3.01 (emphasis added). In other words, the

 General Partners explicitly agreed not only to put Plaintiff’s interests first (before their own

 interests and those of their affiliate), but specifically agreed to take all actions necessary to protect

 Plaintiff’s interest in the long-term appreciation of the Property as well as ongoing, considerable

 cash-flow distributions from the Property.

         Notwithstanding these obligations, the General Partners have engaged in a scheme to

 deprive Plaintiff of its interest in the Partnership, long-term appreciation, and income, by

 compelling a below-market sale to their affiliate, all on grounds of a bogus third-party offer

 manufactured by the Defendants themselves.

         2.      Presbyterian’s ROFR and Option Rights

         Article 17 of the Partnership Agreement grants Presbyterian, under separate terms, both a

 ROFR and an option. The ROFR provisions are consistent with the requirements of Section

 42(i)(7). For example, the purchase price under the ROFR is equal to the statutory “minimum

 purchase price” under the Code. Ex. 1, § 17.04(a). Section 17.03 of the Partnership Agreement

 expressly conditions Presbyterian’s ROFR on receipt of a bona fide offer to purchase the Property:

         Manner of Exercising Right of First Refusal. Upon receipt of a bona fide offer,
         Partnership shall notify Presbyterian in writing of the offer, and Presbyterian shall
         thereupon exercise its right of first refusal within thirty (30) days, or Partnership
         may sell the [Property] on the terms as it may determine.

 Ex. 1, § 17.03 (emphasis added).

         Presbyterian also was given an option under Article 17 of the Partnership Agreement (the

 “Option”), which Presbyterian could unilaterally exercise without the Partnership’s determination




                                                   -8-
Case 2:19-cv-11783-AJT-MKM ECF No. 27-1, PageID.552 Filed 07/29/20 Page 14 of 29




 to sell the property and without the need for a bona fide offer.5 The Option and the ROFR were

 concurrently available for a term of one year following the end of the Compliance Period, but there

 is an important distinction: In contrast to the ROFR provisions, the purchase price under

 Presbyterian’s Option is “the greater of the fair market value (as continued low-income housing)”

 or the price defined for the ROFR. Ex. 1, § 17.09(a) (emphasis added). In other words, the Option,

 unlike the ROFR, sets a “floor” for the purchase price equal to the fair market value of the

 Property.6

          3.       Limited Partner Consent Required Before Any Sale of the Property

          Section 8.02 expressly states that the General Partners, “shall not, without the Consent of

 [the Limited Partner] which Consent may be withheld in its sole and absolute discretion, have any

 authority to … except as provided in Article 17 hereof, sell or otherwise dispose of, at any time,

 all or any material portion of the assets of the Partnership… .” Ex. 1, § 8.02(b)(i). “Consent” is

 defined as “prior written consent or approval of [SHF 1050] to do the act or thing for which the

 consent is solicited.” Ex. 1, Art. 2. In other words, even if the Partnership received a bona fide

 third party offer to purchase the Property, the General Partners lacked the power to agree to sell to

 the offeror without SHF 1050’s express written Consent.

          Under Michigan law, Presbyterian cannot exercise the ROFR unless and until the

 Partnership agrees to sell the property to a third party. Pursuant to Section 8.02, the Partnership

 cannot agree to sell to a third party without SHF 1050’s Consent. Thus, SHF 1050 must be willing

 or agree to sell to someone before Presbyterian can exercise the ROFR. That did not happen here—

 SHF 1050 never consented to any sale. Consequently, Presbyterian’s ROFR did not ripen.


 5
   Presbyterian was entitled to unilaterally exercise this Option by “written notice of the exercise” during the one-year
 period commencing after the end of the Compliance Period. Ex. 1, §§ 17.06-17.08.
 6
   This avoids the adverse tax consequences that would otherwise arise under the economic substance doctrine in the
 event of its exercise.


                                                          -9-
Case 2:19-cv-11783-AJT-MKM ECF No. 27-1, PageID.553 Filed 07/29/20 Page 15 of 29




 D.     Presbyterian’s Purported Exercise of the ROFR

        As early as 2017, Presbyterian advised the Partnership that it desired to acquire the Property

 at the conclusion of the Compliance Period. (Answer, ¶ 39). Presbyterian reiterated this desire in

 early 2019, after the Compliance Period ended. Id. In response, on February 28, 2019, SHF 1050

 sent a letter through its counsel advising Defendants that SHF 1050 objected to any unilateral

 exercise of the ROFR or sale of the Property. Ex. 2. SHF 1050 objected on grounds that, inter alia,

 Michigan law required that the Partnership be a “willing seller” with respect to a third party offer

 as a precondition to a valid exercise of the ROFR, and that a unilateral below-market option would

 run afoul of the Safe Harbor. Id. The Defendants responded through counsel on March 6, 2019,

 simply stating that they disagreed with SHF 1050’s position and that “the General Partners intend

 to proceed in accordance with Article 17 of the … Partnership Agreement.” Ex. 3.

        On May 2, 2019—in complete disregard of SHF 1050’s instructions—Brian Carnaghi of

 PV North sent an email to a third party, Lockwood Development Company (“Lockwood”),

 soliciting an offer to purchase the Property. Ex. 4. In the email, Mr. Carnaghi admitted that

 Defendants sought to use such offer not as a basis to sell the Property to Lockwood, but instead as

 part of an attempt to trigger Presbyterian’s ROFR rights. Id. Mr. Carnaghi attached a copy of a

 previous letter of intent from another prospective “purchaser” and wrote:

        By way of this e-mail, I am asking Kevin [Roragen, Defendants’ counsel] to copy
        all on his recent communications comments/suggestions on ways to strengthen the
        offer . . . While Lockwood is formulating this, I believe we will move forward with
        sending [the Limited Partner] the initial LOI, and let them know another offer might
        be forthcoming. Then we will next put the ROFR to the L[imited] P[artner].

 Ex. 4. Then, on May 7, 2019, Mr. Carnaghi forwarded to Lockwood an email from Defendants’

 counsel, Kevin Roragen, wherein Mr. Roragen stated his concern that the previous LOI “does not

 meet the standard of a ‘bona fide offer’ to purchase the project.” Ex. 5. Attorney Roragen wrote:




                                                - 10 -
Case 2:19-cv-11783-AJT-MKM ECF No. 27-1, PageID.554 Filed 07/29/20 Page 16 of 29




          The LOI states that it is non-binding and does not create an enforceable contract. It
          also states that the parties anticipate executing a further PSA. The Michigan case
          law on “bona fide offers” in the context of rights of first refusal defines an “offer”
          as something that manifests a clear intent to enter into a bargain, and which would
          justify the other party in believing that if they accept, then a legally binding
          agreement is formed. … As such, my concern is that it would be vulnerable to attack
          as not being a “bona fide offer” which triggers the ROFR. In order to clearly
          constitute a “bona fide offer” I think the purchaser has to submit something which
          states that the acceptance by the Partnership will result in a binding agreement
          between the parties. That would then trigger the ROFR, which could be exercised,
          and then the “offer” could be rejected, due to the exercise of the ROFR.

 Ex. 5.7 Mr. Carnaghi directed Lockwood to “consider [Roragen’s advice] as you draft your LOI or

 whatever you would call your offer. We really appreciate the effort.” Id. In short, Defendants told

 Lockwood that while it sought an “offer,” Presbyterian intended to use this as a basis to exercise

 its ROFR, after which the “offer” would be rejected. It was all a ruse designed to circumvent the

 Plaintiff’s rights under the Partnership Agreement and under the law.

          On May 31, 2019, the General Partners sent letters to SHF 1050 and to Presbyterian simply

 stating that an offer to purchase the Property had been received from Lockwood dated May 21,

 2019. Exs. 6 and 7. That purported offer, dated May 21, 2019, which was attached to the letters, is

 annexed hereto as Exhibit 8 (the “Lockwood Proposal”). ECF No. 14-3. The General Partners

 knew full well that the Lockwood Proposal was never intended to be a legitimate offer and that

 the Partnership never intended to accept it. Despite this, they put the proposal forward to SHF 1050

 without disclosing the foregoing details about how the Lockwood Proposal was obtained, all in

 furtherance of their scheme to compel a below-market sale to their affiliate.

          Notwithstanding Attorney Roragen’s advice, the Lockwood Proposal by its express terms

 is non-binding because Lockwood retained the right to terminate “for any reason or no reason …




 7
  Mr. Roragen’s emails were voluntarily sent by his client to a third party, thus waiving any attorney client privilege
 protections that may have previously attached.



                                                        - 11 -
Case 2:19-cv-11783-AJT-MKM ECF No. 27-1, PageID.555 Filed 07/29/20 Page 17 of 29




 by written notice to Seller…” for sixty days following acceptance. Ex. 7, § 5(a). The Partnership

 Agreement required Presbyterian to exercise the ROFR within 30 days after notice of a bona fide

 offer. Ex. 1, § 17.03. Thus, if Presbyterian failed to exercise the ROFR as promised within that 30

 days, Lockwood still had ample time to simply terminate the proposal.

          Thereafter, on June 3, 2019, Presbyterian sent written notice to the Partnership stating that,

 as a consequence of its receipt of the Offer on May 31, it intended to exercise the ROFR, and

 further intended to proceed with a transaction to purchase the Property. (Ex. 9; See Answer, ¶ 48

 and ECF No. 14-4). Again, neither the General Partners nor Presbyterian disclosed to SHF 1050

 the circumstances under which the Lockwood Proposal had been obtained. Of note, the Partnership

 never accepted the Lockwood Proposal.

 E.       The Present Lawsuit.

          SHF 1050 filed its four-count complaint herein to enjoin the Defendants from proceeding

 with the threatened sale of the Property to Presbyterian, and to obtain other relief. 8 In response,

 Defendants filed three “affirmative defenses,” none of which has merit. Defendants also filed a

 Counterclaim alleging that the Lockwood Proposal triggered Presbyterian’s ROFR, likewise

 without merit. (Counterclaim, ¶¶ 21-23). Defendants allege that Presbyterian validly exercised the

 ROFR by providing written notice of its intent to exercise the ROFR within 30 days of the Offer

 and that SHF 1050 breached the Partnership Agreement by refusing to consent. (Id., ¶¶ 24-25 and



 8
   Count I seeks a declaratory judgment that Presbyterian may not unilaterally exercise the ROFR unless and until all
 conditions necessary for the exercise of that right have been satisfied. Count II alleges that the General Partners have
 breached the Partnership Agreement, and seeks damages and an order precluding any transfer or sale of the Property
 to Presbyterian pursuant to the ROFR. Count III alleges that the Defendants have breached the covenant of good faith
 and fair dealing and also seeks damages and an order enjoining Defendants from further breaches of their covenant.
 Finally, Count IV of the Complaint alleges that the General Partners have breached their fiduciary duties by
 attempting, in contravention of the Partnership Agreement, to dispose of substantially all of the assets of the
 Partnership to a related entity for less than fair value. Plaintiff seeks to recover its damages and to enjoin the General
 Partner’s conduct.




                                                          - 12 -
Case 2:19-cv-11783-AJT-MKM ECF No. 27-1, PageID.556 Filed 07/29/20 Page 18 of 29




 Ex. C). Defendants seek unspecified damages and to compel SHF 1050 to cooperate with a below-

 market sale of the Property to Presbyterian.9

                                             LEGAL STANDARD

          Summary judgment should be granted where, “the movant shows that there is no genuine

 dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

 Civ. P. 56(a). A fact is ‘material’ and precludes summary judgment, “if proof of that fact would

 have the effect of establishing or refuting one of the essential elements of the cause of action or

 defense … and would necessarily affect [the] application of appropriate principle[s] of law to the

 rights and obligations of the parties.” Douglas v. Cty. of Jackson, 804 F. Supp. 944, 947 (E.D.

 Mich. 1992) (citations omitted). The movant’s burden of demonstrating the absence of a disputed

 material fact, “may be discharged by ‘showing’—that is, pointing out to the district court—that

 there is an absence of evidence to support the nonmoving party’s case [after which] the burden

 shifts to the nonmoving party to set forth specific facts showing a genuine triable issue.” Id.

          To create a genuine issue of material fact, the non-movant must do more than present some

 evidence on a disputed issue. Lucas v. Leaseway Multi Transp. Serv., Inc., 738 F. Supp. 214, 217

 (E.D. Mich. 1990), aff'd 929 F.2d 701 (6th Cir. 1991) (citations omitted). There is no issue for trial

 unless there is sufficient evidence favoring the nonmoving party for the factfinder to return a

 verdict for that party, and if the non-movant's evidence is merely colorable, or is not significantly

 probative, summary judgment may be granted. Id. Thus, “a nonmovant must do more than raise




 9
   In Count I, Defendants allege that SHF 1050’s filing of this lawsuit and its refusal to consent to Presbyterian’s
 exercise of the ROFR constitute breaches of the Partnership Agreement. Defendants seek damages for purported
 economic harm or, alternatively, an order compelling SHF 1050 to “comply with its duties under Article 17 of the
 Purchase Agreement.” Count II of the Counterclaim, alleging that SHF 1050 breached fiduciary duties to the General
 Partners, has been dismissed by the Court. Count III of the Counterclaim repeats the allegations of breach of contract
 set forth in Count I, but on behalf of Presbyterian as a third party beneficiary. None of these claims has merit.



                                                        - 13 -
Case 2:19-cv-11783-AJT-MKM ECF No. 27-1, PageID.557 Filed 07/29/20 Page 19 of 29




 some doubt as to the existence of a fact; the nonmovant must produce evidence that would be

 sufficient to require submission to the jury of the dispute over the fact.” Id.

                                                ARGUMENT

         After the Compliance Period, Presbyterian held an Option to purchase the Property at full

 fair market value and a ROFR to acquire it at the statutory “minimum purchase price,” which was

 below fair market value. Not surprisingly, Defendants preferred the below market price. However,

 the ROFR was not available to them because conditions precedent had not been satisfied. Thus,

 Defendants conjured a sham third-party offer as a pretense to trigger Presbyterian’s exercise of the

 ROFR for the much lower, statutory minimum purchase price.10 These efforts failed. The two key

 conditions precedent to exercise of the ROFR—the Partnership’s willingness to sell the Property

 and receipt of a bona fide offer—remain unsatisfied. As such, Presbyterian’s purported exercise

 of the ROFR was ineffective.

         The General Partners acted with full knowledge of the sham nature of the Lockwood

 Proposal, which they failed to disclose to SHF 1050, that the Partnership never formed an intent

 to sell, and that SHF 1050 had expressly instructed them that it did not wish to sell the Property.

 Moreover, the General Partners were aware of their express contractual duties to protect SHF

 1050’s interests, including its interest in the long-term appreciation of, and continued cash-flow

 distributions from, the Property. As such, the General Partners breached the Partnership

 Agreement as well as their fiduciary duties to SHF 1050, through their complicity with

 Presbyterian’s scheme, and by their efforts to compel a sale of substantially all of the Partnership’s

 assets to an affiliated entity for less than fair market value.



 10
   Defendants’ efforts amount to an attempt to meld their favorite features of both the ROFR and Option into one
 agreement: the below-market price under the ROFR and the automatic, at will, feature of their Option. That is
 impermissible.



                                                     - 14 -
Case 2:19-cv-11783-AJT-MKM ECF No. 27-1, PageID.558 Filed 07/29/20 Page 20 of 29




         For these reasons, SHF 1050 is entitled to summary judgment as to each count of its

 Complaint, as to all counts of Defendants’ Counterclaims, and as to all affirmative defenses

 asserted by Defendants.

 A.      Presbyterian Did Not Validly Exercise Its Right of First Refusal Because It Failed To
         Satisfy Conditions Precedent.

         Presbyterian’s purported exercise of the ROFR fails for a number of reasons: (1) the

 Partnership did not form an intent to sell the Property, a precondition to exercise of a right of first

 refusal under Michigan law; (2) the Lockwood Proposal is not a bona fide offer within the meaning

 of the ROFR because it did not constitute a sincere, good faith and binding offer to purchase the

 Property, and therefore could not have triggered the ROFR; and (3) permitting Presbyterian to

 unilaterally exercise the ROFR on the basis of a sham “offer” would be inconsistent with, and

 defeat, the purposes of the Partnership Agreement and the requirements of the Internal Revenue

 Code Section 42(i)(7) for which SHF 1050 bargained and made substantial investments.

         1.      The Partnership Did Not Form an Intent To Sell To Lockwood or any Third
                 Party.

         Under Michigan law, “[a] right of first refusal, or preemptive right, is a conditional option

 to purchase dependent on the landowner’s desire to sell.” Randolph v. Reisig, 727 N.W.2d 388,

 391 (Mich. Ct. App. 2007). This requirement constitutes a fundamental, time-tested distinction

 between rights of first refusal and option agreements. The holder of an option contract can

 effectively force a sale of the property for the specified price during the specified period, whereas

 the holder of a right of first refusal cannot exercise that right to purchase property unless and until

 the seller decides to sell. Id. Thus, the holder of a right of first refusal is not entitled to enforce that

 right if the owner does not intend to sell to anyone. See Brauer v. Hobbs, 151 Mich. App. 769,

 776, 391 N.W.2d 482, 485 (Mich. Ct. App. 1986) (holder not entitled to specific performance of a

 right of first refusal where owner did not intend to sell property).


                                                   - 15 -
Case 2:19-cv-11783-AJT-MKM ECF No. 27-1, PageID.559 Filed 07/29/20 Page 21 of 29




          The principle that a right of first refusal cannot be exercised unless the property owner

 possesses an actual intent to sell is well accepted:

          A right of first refusal is a conditional option which is dependent upon the decision
          to sell the property by its owner… . Technically the right of first refusal is not an
          option at all, because it does not require the grantor to offer the property subject to
          it for sale, ever. It creates a right of preemption, and the right to receive an offer
          before others do. The only offer involved is one to be made in the future, if and
          when the property owner reaches an agreement with a third-party purchaser. The
          key to activation of a holder’s right of first refusal is mutual willingness to enter
          into a sale at a specific price satisfactory to both the third party and the seller.

 17 C.J.S. Contracts § 24 (emphasis added).11

                    (i)      Defendants Failed to Adduce Evidence of Partnership Intent to Sell

          Here, there is no evidence that the Partnership itself intended to sell the Property to anyone,

 let alone a specified third party purchaser. The Defendants cannot point to any evidence that they

 discussed the sale of the Property with the majority owner of the Partnership, SHF 1050, sought a

 valuation of the Property, obtained an appraisal in order to determine the Property’s value,

 interviewed or listed the Property with any brokers, prepared marketing materials, or otherwise

 engaged in any other acts that would be natural indicia of a property owner’s desire or intent to

 sell a property. The only evidence here is to the contrary: SHF 1050 expressly stated it did not

 wish to sell.

          While the General Partners did solicit the Lockwood Proposal, they simultaneously

 communicated to Lockwood that they intended to use that proposal as a stalking horse only—as a



 11
    See also, Miller v. LeSea Broadcasting, Inc., 87 F.3d 224, 226 (C.A.7, 1996) (“All [a right of first refusal] entitles
 the holder to do is to match an offer from a third party should the grantor of the option be minded to accept that
 offer.”); Chapman v. Mut. Life Ins. Co. of New York, 800 P.2d 1147, 1150 (Wyo., 1990) (“[W]hen the condition
 precedent of the owner's intention to sell is met the right of first refusal ‘ripens' into an option....”); Riley v. Campeau
 Homes (Texas), Inc., 808 S.W.2d 184, 187 (Tex. App., 1991) (“[A] right of first refusal does not give the lessee the
 power to compel an unwilling owner to sell.”); Lin Broad. Corp. v. Metromedia, Inc., 139 A.D.2d 124, 135, 531
 N.Y.S.2d 514, 520 (1988), aff'd, 74 N.Y.2d 54, 542 N.E.2d 629 (1989) (“The right of first refusal, however, is
 contingent upon the existence of a valid, outstanding contract to a third-party. If there is no such contract, then there
 is nothing to accept or refuse.”).



                                                           - 16 -
Case 2:19-cv-11783-AJT-MKM ECF No. 27-1, PageID.560 Filed 07/29/20 Page 22 of 29




 basis for putting the ROFR before SHF 1050, after which they would terminate the proposal. They

 even provided Lockwood with advice from their counsel on ways to ensure that the proposal would

 satisfy legal requirements for exercising the ROFR. Despite this, the Lockwood Proposal failed to

 satisfy those requirements—it plainly states that Lockwood could terminate for sixty days after

 acceptance for any reason or no reason. It is difficult to imagine a clearer example of parties

 expressing an intent not to sell.

         The notion that Presbyterian can exercise the ROFR without the Partnership’s actual intent

 to sell was soundly rejected by the District Court for the Western District of Washington in Amtax

 Holdings, a case that, like the case before this Court, involved a partnership formed in connection

 with the LIHTC Program. There, a general partner sought to exercise its right of first refusal to

 acquire the partnership’s property at the minimum purchase price under Section 42(i)(7) on the

 basis of a third party letter of intent. The limited partners argued that the letter of intent was not a

 bona fide offer, but was obtained solely for the benefit of the general partner’s scheme to exercise

 its right of first refusal. Unlike the Partnership Agreement in this case, the partnership agreement

 in Amtax Holdings did not expressly require limited partner consent to market or sell the project

 to a third party. Nevertheless, the court held that the holder was not entitled to exercise its right of

 first refusal because it failed to demonstrate that the partnership, as a whole, formed the requisite

 intent to sell the property.

         The court in Amtax Holdings, interpreting Washington law on rights of first refusal, which

 is similar to Michigan law, held that rights of first refusal could only be exercised if the partnership

 had a “sincere and genuine interest” in selling the property “to a third party.” The fact that the

 general partner did not obtain independent appraisals of the property and never evaluated whether

 a sale of the properties was in the partnership’s best interest was deemed to be evidence of the lack




                                                  - 17 -
Case 2:19-cv-11783-AJT-MKM ECF No. 27-1, PageID.561 Filed 07/29/20 Page 23 of 29




 of sincere intent to sell the properties to a third party. Id., Conclusions of Fact, ¶¶35, 55, 67, 79,

 85, Conclusions of Law ¶¶ 8, 14, 20. Even though the limited partners had “contracted away their

 consent rights” (unlike in the Partnership Agreement here), the court held that third-party offers

 must be genuinely “acceptable” to the whole of the partnership to be deemed bona fide. Id.,

 Conclusions of Law ¶¶20-21.

          Amtax Holdings makes clear that a right of first refusal is not something that the holder

 can unilaterally exercise for its own benefit whenever it chooses. It may only be exercised where

 the property owner—the partnership—receives a bona fide third party offer, and where the

 partnership, including its limited partner, sincerely and genuinely decides to sell the property.

 Those propositions are consistent with the law governing rights of refusal generally, and

 specifically under Michigan law. But the case also makes clear that the right of first refusal must

 be viewed in the context of the rights and obligations of all the partners and the partnership as a

 whole.

                 (ii)   SHF 1050’s Consent was Required for any Sale

          Unlike the agreement in Amtax Holdings, the Partnership Agreement here expressly

 requires the Limited Partner’s written consent before any sale. Ex. 1, § 8.02(b)(i). There is no

 evidence that SHF 1050—the vast majority owner of the Partnership—ever contemplated, much

 less agreed in writing, to the sale of the Property. Thus, even if the General Partners could

 somehow demonstrate that they formed a genuine intent to sell the Property, it would be

 insufficient to satisfy the requirement that the property owner—i.e., the Partnership—formed the




                                                 - 18 -
Case 2:19-cv-11783-AJT-MKM ECF No. 27-1, PageID.562 Filed 07/29/20 Page 24 of 29




 requisite intent. In short, the General Partners lacked the power unilaterally to form an intent to

 sell on behalf of the Partnership.12

          2.       The Lockwood Offer Is Not Bona Fide.

          Defendants’ failure to establish the existence of a bona fide offer to purchase the Property

 constitutes an independent basis to grant summary judgment for Plaintiff. Rights of first refusal

 are to be interpreted narrowly. LaRose Mkt., Inc. v. Sylvan Ctr., Inc., 209 Mich. App. 201, 205,

 530 N.W.2d 505, 507 (Mich. Ct. App. 1995). Here, the Partnership Agreement expressly

 conditions Presbyterian’s ROFR on receipt of a bona fide offer to purchase the Property. Ex. 1, §

 17.03. “Bona fide offer” is not a defined term in the agreement. Michigan courts have construed

 the term “bona fide” by reference to its dictionary definition: “Black's Law Dictionary (6th ed.

 1990) defines ‘bona fide’ as ‘[i]n or with good faith; honestly, openly, and sincerely; without deceit

 or fraud ... [t]ruly; actually; without simulation and pretense.’” Univ. of Michigan Bd. of Regents

 v. Dep't of Treasury, 217 Mich. App. 665, 671, 553 N.W.2d 349, 352 (Mich. Ct. App. 1996).

          The Lockwood Proposal clearly fails that standard. The uncontroverted evidence

 establishes that it was always, and only, intended to serve as a pretense for Presbyterian’s exercise

 of the ROFR. When they solicited the proposal, Defendants advised Lockwood that they intended

 to use it as a basis to put the ROFR before the limited partner (SHF 1050). They provided advice

 from their legal counsel explaining that the offer needed to be binding in order to satisfy the

 requirements for exercising the ROFR, and further explaining that once the ROFR was exercised,

 the offer would be terminated. The Lockwood Proposal ultimately failed to meet those criteria, as




 12
   To be clear, none of the partners formed an intent to sell to Lockwood or to any other third party. The General
 Partners sought to create the mere appearance of an intent to sell as part of a scheme to benefit their affiliate. As noted
 above, there is no evidence that the General Partners themselves ever intended to conclude any sale to Lockwood—
 the evidence is to the contrary.


                                                           - 19 -
Case 2:19-cv-11783-AJT-MKM ECF No. 27-1, PageID.563 Filed 07/29/20 Page 25 of 29




 it gave Lockwood a sixty-day, unilateral right to terminate. Again, it is hard to imagine a clearer

 case of an offer being insincere, and made with pretense.

          3.       Giving Effect to Presbyterian’s Exercise of The ROFR Would Render the
                   Option Superfluous.

          The Partnership Agreement granted Presbyterian both a ROFR and a unilateral Option,

 both with identical one-year terms beginning at the expiration of the Compliance Period. Ex. 1,

 Art. 17. The ROFR permitted Presbyterian to purchase at the minimum purchase price, provided

 that all conditions were satisfied. The Option, on the other hand, permitted Presbyterian an

 unfettered right to acquire the Property at the greater of minimum purchase price or the fair market

 value price of the Property.

          Reading these provisions together, if the Partnership decided to sell at the end of the

 Compliance Period, received a bona fide offer, and SHF 1050 consented to the sale to a third party,

 Presbyterian could exercise the ROFR and purchase for the minimum purchase price, likely below

 the market price. If the Partnership did not want to sell, Presbyterian could unilaterally force it to

 do so by exercising its Option, albeit at the fair market price. 13 This balance protects the

 investments of the partners while increasing the likelihood that the Property will continue to be

 owned either by the Partnership, or if not, owned by the General Partner and its non-profit affiliate

 and in either event, will continue as affordable housing after the Compliance Period.

          Presbyterian elected not to exercise its Option. Instead, Presbyterian is trying to force the

 Partnership to sell without having to pay the fair market value price—i.e. combining the automatic

 nature of the Option with the lower price point of the ROFR. This is impermissible and renders

 the Option meaningless. If Presbyterian can simply foist a sham offer on the Partnership and then



 13
  In this manner, Presbyterian was protected in its ability to control the disposition of the Project–either through the
 ROFR or the Option. Presbyterian did not attempt to exercise its Option.


                                                         - 20 -
Case 2:19-cv-11783-AJT-MKM ECF No. 27-1, PageID.564 Filed 07/29/20 Page 26 of 29




 compel a sale to Presbyterian at the below-market price over the objections of the 99.99% owner

 of the Partnership, then the Option is superfluous. Presbyterian would never willingly pay “the

 greater” of the fair market price or the minimum purchase price if it could trigger the ROFR by

 simply cajoling someone to make an offer with assurances that it would not actually be accepted.

        It is a cardinal principle of contract construction that a document should be read to give

 effect to all its provisions and to render them consistent with each other. Mastrobuono v. Shearson

 Lehman Hutton, Inc., 514 U.S. 52, 63, 115 S. Ct. 1212, 1219, 131 L. Ed. 2d 76 (1995); Czapp v.

 Cox, 179 Mich. App. 216, 220, 445 N.W.2d 218, 220 (1989) (“Every word in the agreement must

 be taken to have been used for a purpose, and no word should be rejected as mere surplusage if the

 court can discover any reasonable purpose thereof which can be gathered from the whole

 instrument.”). The Defendants’ construction of the Partnership Agreement violates this principle,

 and must be rejected.

        4.      Giving Effect To Presbyterian’s Attempted Exercise of the ROFR Is
                Inconsistent with the Partnership Agreement and Section 42(i)(7).

        It is undisputed that the Partnership was formed for the purpose of owning and operating

 the Property pursuant to the LIHTC program. The Partnership Agreement reflects a clear intention

 to operate the Property pursuant to the LIHTC program, and to enjoy associated tax credits. Despite

 this, the Defendants are attempting to enforce what is, in substance, the exercise of a non-existent

 below market option. While the Safe Harbor allows a LIHTC partnership to grant a right of first

 refusal at the minimum purchase price to a qualified non-profit, there is no statutory authorization

 to grant Presbyterian a below fair market value option; it is not authorized by the Internal Revenue

 Code. To conflate rights of first refusal with options as the Defendants seek to do here is

 inconsistent with the Partnership Agreement, violates the Safe Harbor and, if successful, would




                                                - 21 -
Case 2:19-cv-11783-AJT-MKM ECF No. 27-1, PageID.565 Filed 07/29/20 Page 27 of 29




 cast into doubt all of the tax benefits that SHF 1050 took over time–an outcome that would utterly

 frustrate the intentions of the parties when they entered into the Partnership Agreement.14

 B.       The General Partners Have Breached the Contract and Their Fiduciary Duties to
          SHF 1050.

          Pursuant to the Michigan Uniform Limited Partnership Act, a general partner of a limited

 partnership “has the liabilities of a partner in a partnership without limited partners to the

 partnership and to the other partners.” MCL 449.1403(b). Under the Michigan Uniform

 Partnership Act, which governs general (not limited) partnerships, partners are accountable to each

 other as fiduciaries for each other’s interests. MCL 449.21(a). Thus, the General Partners owe

 fiduciary duties to SHF 1050, the sole limited partner.

          Moreover, pursuant to Section 8.01(a) of the Partnership Agreement, the General Partners

 agreed to “take all actions necessary or appropriate to protect the interests of the Limited Partners

 [i.e., SHF 1050] and of the Partnership,” and to comply with the laws, including the Internal

 Revenue Code. Ex. 1, §§ 8.01(a), 8.02(i). The General Partners further agreed to “make all

 decisions affecting the business of the Partnership and … manage and control the affairs of the

 Partnership [using] best efforts to carry out the purpose of the Partnership.” Section 8.01(a)

 (emphasis added). The purpose of the partnership is to “acquire, finance, rehabilitate, own,

 maintain, operate and sell or otherwise dispose of the [Property], in order to obtain long-term

 appreciation, cash income, Tax Credits [under the LIHTC program] and tax losses.” Section 3.01

 (emphasis added). SHF 1050, as the owner of a 99.99% interest in the Partnership, has a clear and


 14
    The end of the Compliance Period does not excuse LIHTC partnerships from continuing compliance with the
 requirements of the “economic substance doctrine,” since the tax credits received by the Partnership remain subject
 to recapture by the Internal Revenue Service for a period thereafter and other tax benefits continue to flow to the
 Partnership and SHF 1050 after the Compliance Period. The Defendants have taken a position that, if given effect,
 would mean that Presbyterian should be deemed to have been the owner for tax purposes all along: a position that
 would negate the tax benefits of the entire transaction the parties have lived with for more than 15 years – in order to
 better their own position now. This is flatly contradictory to the express purposes of Partnership set forth in the
 Partnership Agreement and the Internal Revenue Code.


                                                         - 22 -
Case 2:19-cv-11783-AJT-MKM ECF No. 27-1, PageID.566 Filed 07/29/20 Page 28 of 29




 significant interest in long-term appreciation of the Property, and in continued cash-flow

 distributions.

        Notwithstanding their express obligations, the General Partners have actively aided

 Presbyterian—an affiliated entity—in its scheme to acquire substantially all of the Partnership’s

 assets for less than fair market value on the basis of a sham offer. Worse still, the General Partners

 failed to disclose the nefarious manner in which they solicited the Lockwood Proposal to SHF

 1050—their partner. If successful, this scheme would reduce the purchase price paid to the

 Partnership, deprive the limited partner of long-term appreciation, and end cash-flow distributions

 to the limited partner. In short, the General Partners knowingly engaged in misconduct directly

 contradictory to the interests of both the Partnership and the limited partner. Consequently, the

 General Partners have breached the Partnership Agreement, and have breached their fiduciary

 duties and covenant of good faith and fair dealing.

 C.     Defendants Have Failed To Adduce Evidence Of A Breach By SHF 1050.

        Finally, the Defendants have failed to adduce any evidence tending to establish that SHF

 1050 breached the Partnership Agreement. The only breaches alleged by Defendants are that SHF

 1050 “withheld consent to” Presbyterian’s invalid exercise of the ROFR and filed this lawsuit and

 a related lis pendens. The argument regarding consent is not even internally consistent; Defendants

 position is that they do not need SHF 1050’s consent to conclude the ROFR transaction. More

 importantly, SHF 1050 was perfectly entitled lawfully to pursue its rights under the Partnership

 Agreement for all the reasons stated herein.

                                           CONCLUSION

         For all of the foregoing reasons, Plaintiff respectfully requests that the Court grant

 summary judgment against Defendants as to all counts of Plaintiff’s Complaint, all affirmative

 defenses asserted by Defendants, and Counts I and III of Defendants’ Counterclaim, that it grant


                                                 - 23 -
Case 2:19-cv-11783-AJT-MKM ECF No. 27-1, PageID.567 Filed 07/29/20 Page 29 of 29




 such other relief as Plaintiff seeks in its Motion for Summary Judgment, and that the Court grant

 such other and further relief as it deems just.

 Dated: July 29, 2020                              Respectfully submitted,

                                                   NIXON PEABODY LLP

                                                   /s/ Keith E. Edeus, Jr.
                                                   Keith E. Edeus, Jr.
                                                   Nixon Peabody, LLP
                                                   70 W. Madison, Suite 3500
                                                   Chicago, Illinois 60602

                                                   OF COUNSEL
                                                   Louis E. Dolan, Jr.
                                                   Nixon Peabody, LLP
                                                   799 9th Street NW, Suite 500
                                                   Washington, DC 20001-5327

                                                   Attorneys for Plaintiff SunAmerica
                                                   Housing Fund 1050, A Nevada Limited
                                                   Partnership




                                                   - 24 -
